 

Exhibit 10.9

 

[tv517268_ex10-9pg01.jpg]

Voting Rights Proxy and Financial Supporting Agreement This Voting Rights Proxy
and Financial Supporting Agreement (the “Agreement”) is executed by and among
the following Parties as of December 19, 2018 in Beijing, the People’s Republic
of China (“China” or the “PRC”): Party A j: SHI Baoning Address: Room 502, Unit
4, Block 6, Bihuali, Huayuan Road, Nankai District, Tianjin, China Party A ②:
LIU Zhenwei Address: No. 601, Unit 1, Block 10, YanyuanLi, Dinan Road, Nankai
District, Tianjin, China Party A ③: LIU Zhiguang Address: Room 202, Unit 2,
Block 34, Longjiyuan, Jingjin Highway, Xiazhuzhuang Street, Wuqing District,
Tianjin, China

 

 

 

 

 

[tv517268_ex10-9pg02.jpg]

 Party B: Beijing Qianhaitong Technology Development Co., Ltd. Address: Room
1209, Floor 12, No.12 Yabao Road, Chaowai, Chaoyang District, Beijing, China
Party C: Beijing Ouruixi Medical Technology Co., Ltd. Address: Room 120808, Unit
2, Floor 7, Building 3, No.1 East Futong Street, Chaoyang District, Beijing,
China In this Agreement, Party A j to Party A ③ shall be collectively referred
to as “Party A” or the “Entrusting Party”; each of Party A, Party B and Party C
shall be referred to as a "Party" respectively, and they shall be collectively
referred to as the "Parties". Whereas: 1. Party A j , the shareholders of Party
C, collectively own 96% of the equity interest in Party C in record; Party A ② ,
the shareholders of Party C, collectively own 2% of the equity interest in Party
C in record; Party A ③ , the shareholders of Party C, collectively own 2% of the
equity interest in Party C in record. 2. The Entrusting Party is willing to
unconditionally entrust Party B or Party B’s designee to vote on his or her
behalf at the shareholders’ meeting of Party C, and Party B is willing to accept
such proxy on behalf of Entrusting Party.

 

 

 

 

[tv517268_ex10-9pg03.jpg]

Therefore, the Parties hereby agree as follows: PROXY OF VOTING RIGHTS 1.1
Entrusting Party hereby irrevocably covenants that, he/she shall execute the
Power of Attorney (“POA”) set forth in Exhibit upon signing this Agreement and
entrust Party B or Party B’s designee (“Designee”) to exercise all his or her
rights as the shareholders of Party C under the Articles of Association of Party
C, including without limitation to: (1) propose to hold a shareholders' meeting
in accordance with the Articles of Association of Party C and attend
shareholders' meetings of Party C as the agent and attorney of Entrusting Party;
(2) exercise all shareholder's voting rights with respect to all matters to be
discussed and voted in the shareholders’ meeting of Party C, including but not
limited to designate and appoint the director, the chief executive officer and
other senior management members of Party C; (3) exercise other voting rights the
shareholders are entitled to under the laws of China promulgated from time to
time; and (4) exercise other voting rights the shareholders are entitled to
under the Articles of Association of Party C amended from time to time;

 

 

 

 

[tv517268_ex10-9pg04.jpg]

Party B hereby agrees to accept such proxy as set forth in Clause 1.1. Upon
receipt of the written notice of change of Designee from Party B, the Entrusting
Party shall immediately entrust such person to exercise the rights set forth in
Clause 1.1. Except the aforesaid situation, the proxy shall be irrevocable and
continuously valid. 1.2 The Entrusting Party hereby acknowledges and ratify all
the actions associated with the proxy conducted by the Designee. 1.3 The Parties
hereby confirm that, Designee is entitled to exercise all proxy rights without
the consent of Entrusting Party. RIGHTS TO INFORMATION 2.1 For the purpose of
this Agreement, the Designee is entitled to request relevant information of
Party C and inspect the materials of Party C. Party C shall provide appropriate
assistance to the Designee for his/her work. 2.2 The Entrusting Party and Party
C shall immediately inform Party B once the proxy matter happens. PERFORMANCE OF
PROXY RIGHTS 3.1 The Entrusting Party shall provide appropriate assistance to
the Designee for the performance of proxy rights provided in this Agreement,
including signing and executing the shareholders’ resolution and other relevant
legal documents (if applicable) which have been confirmed by the Designee.

 

 

 

 

[tv517268_ex10-9pg05.jpg]

 3.2 In the event that one or several of the provisions of this Agreement are
found to be invalid, illegal or unenforceable in any aspect in accordance with
any laws or regulations, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not be affected or compromised in
any aspect. The Parties shall strive in good faith to replace such invalid,
illegal or unenforceable provisions with effective provisions that accomplish to
the greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.
FINANCIAL SUPPORTING In consideration of the foregoing grant of voting rights by
the Entrusting Party, Party B agrees to arrange for funds to be provided as
necessary to Party C in connection with the business (the “Financial Support”).
Party B further agrees that should the business fails in the ordinary course of
business, and as a result Party C is unable to repay the Financial Support, the
Party C shall have no repayment obligation. REPRESENTATIONS AND WARRANTIES 5.1
The Entrusting Party hereby represents and warrants to Party B as follows: (1)
The Entrusting Party has full power and legal right to enter into this Agreement
and perform his or her obligations under this Agreement and in executing the
POA; This Agreement and the POA constitute legal, valid, binding and enforceable
obligation of each Entrusting Party.

 

 

 

 

[tv517268_ex10-9pg06.jpg]

 (2) Each Entrusting Party has necessary authorization for the execution and
delivery of this Agreement, and the execution, delivery and performance of this
Agreement will not conflict with or violate any and all constitutional documents
of Party C. (3) Each Entrusting Party is the lawfully registered and beneficial
owner of the shares of Party C, and none of the shares held by the Entrusting
Party is subject to any encumbrance or other restrictions, except as otherwise
provided under the Equity Pledge Agreement and Equity Option Agreement entered
into by and between Party B, Party C and the Entrusting Party. According to this
Agreement, the Designee has full power and legal rights to exercise the proxy
rights according to the Articles of Association of Party C. 5.2 Party C hereby
represents and warrants as follows: (1) Party C is a company legally registered
and validly existing in accordance with the laws of China and has independent
legal person status, and has full and independent civil and legal capacity to
execute, deliver and perform this Agreement. It can sue and be sued as a
separate entity; (2) Party C has taken all necessary corporate actions, obtained
all necessary authorization and the consent and approval from third parties and
government agencies (if any) for the execution and performance of this
Agreement. Party C’s execution and performance of this Agreement do not violate
any explicit requirements under any law or regulation binding on Party C. (3)

 

 

 

 

[tv517268_ex10-9pg07.jpg]

 Each Entrusting Party is the lawfully registered and beneficial owner of the
shares of Party C, and none of the shares held by the Entrusting Party is
subject to any encumbrance or other restrictions, except as otherwise provided
under the Equity Pledge Agreement and Equity Option Agreement entered into by
and between Party B, Party C and the Entrusting Party. According to this
Agreement, the Designee has full power and legal rights to exercise the proxy
rights according to the Articles of Association of Party C. TERM OF THIS
AGREEMENT 6.1 This Agreement shall become effective when the Parties have duly
executed this Agreement and Party B and Party C stamp the paging seal, with a
term of twenty (20) years. The Parties agree that, this Agreement can be
extended only if Party B gives its written consent of the extension of this
Agreement before the expiration of this Agreement and the other Parties shall
agree with this extension without reserve. 6.2 If the Entrusting Party has
transferred all his or her equity interests in Party C subject to the prior
consent of Party B, the obligations and warranties under this Agreement of the
Entrusting Party shall be undertaken by the assignee. NOTICES 7.1 All notices
and other communications required or permitted to be given pursuant to this
Agreement shall be delivered personally or sent by registered mail, postage
prepaid, by a commercial courier service to the address of such Party set forth
below. A confirmation copy of each notice shall also be sent by email. The dates
on which notices shall be deemed to have been effectively given shall be
determined as follows:

 

 

 

 

[tv517268_ex10-9pg08.jpg]

 Notices given by personal delivery, by courier service or by registered mail,
postage prepaid, shall be deemed effectively given on the date of acceptance or
refusal at the address specified for notices. 7.2 For the purpose of notices,
the addresses of the Parties are as follows: Party A j: Shi Baoning Address:
Room 502, Unit 4, Block 6, Bihuali, Huayuan Road, Nankai District, Tianjin,
China Attn: Shi Baoning Phone: 18911572087 Party A ②: Liu Zhenwei Address: No.
601, Unit 1, Block 10, YanyuanLi, Dinan Road, Nankai District, Tianjin, China
Attn: Liu Zhenwei Phone: 13821979911 Party A ③: Liu Zhiguang Address: Room 202,
Unit 2, Block 34, Longjiyuan, Jingjin Highway, Xiazhuzhuang Street, Wuqing
District, Tianjin, China

 

 

 

 

[tv517268_ex10-9pg09.jpg]

 Attn: Liu Zhiguang Phone: 13801153626 Party B: Beijing Qianhaitong Technology
Development Co., Ltd. Address: Room 1209, Floor 12, No.12 Yabao Road, Chaowai,
Chaoyang District, Beijing, China Attn: Shi Baoning Phone: 010-6478-8692 Party
C: Beijing Ouruixi Medical Technology Co., Ltd. Address: Room 120808, Unit 2,
Floor 7, Building 3, No.1 East Futong Street, Chaoyang District, Beijing, China
Attn: Shi Baoning Phone: 010-6478-8692 7.3 If any Party change its address for
notices or its contact person, a notice shall be delivered to the other Party in
accordance with the terms hereof.

 

 

 

 

[tv517268_ex10-9pg10.jpg]

 CONFIDENTIALITY The Parties acknowledge that the existence and the terms of
this Agreement and any oral or written information exchanged between the Parties
in connection with the preparation and performance this Agreement are regarded
as confidential information. Each Party shall maintain confidentiality of all
such confidential information, and without obtaining the written consent of the
other Party, it shall not disclose any relevant confidential information to any
third parties, except for the information that: (a) is or will be in the public
domain (other than through the receiving Party’s unauthorized disclosure); (b)
is under the obligation to be disclosed pursuant to the applicable laws or
regulations, rules of any stock exchange, or orders of the court or other
government authorities; or (c) is required to be disclosed by any Party to its
shareholders, investors, legal counsels or financial advisors regarding the
transaction contemplated hereunder, provided that such shareholders, investors,
legal counsels or financial advisors shall be bound by the confidentiality
obligations similar to those set forth in this Section. Disclosure of any
confidential information by the staff members or agencies hired by any Party
shall be deemed disclosure of such confidential information by such Party, which
Party shall be held liable for breach of this Agreement. This Section shall
survive the termination of this Agreement for any reason. LIABILITY FOR BREACH
OF AGREEMENT 9.1 The Parties agree and confirm that, if either Party is in
breach of any provisions herein or fails to perform its obligations hereunder,
such breach or failure shall constitute a default under this Agreement, which
shall entitle the non-defaulting Party to request the defaulting Party to
rectify or remedy such default with a reasonable period of time. If the
defaulting Party fails to rectify or remedy such default within the reasonable
period of time or within 10 days of non-defaulting Party’s written notice
requesting for such rectification or remedy, then the non-defaulting Party shall
be entitled to elect the following remedial actions:

 CONFIDENTIALITY The Parties acknowledge that the existence and the terms of
this Agreement and any oral or written information exchanged between the Parties
in connection with the preparation and performance this Agreement are regarded
as confidential information. Each Party shall maintain confidentiality of all
such confidential information, and without obtaining the written consent of the
other Party, it shall not disclose any relevant confidential information to any
third parties, except for the information that: (a) is or will be in the public
domain (other than through the receiving Party’s unauthorized disclosure); (b)
is under the obligation to be disclosed pursuant to the applicable laws or
regulations, rules of any stock exchange, or orders of the court or other
government authorities; or (c) is required to be disclosed by any Party to its
shareholders, investors, legal counsels or financial advisors regarding the
transaction contemplated hereunder, provided that such shareholders, investors,
legal counsels or financial advisors shall be bound by the confidentiality
obligations similar to those set forth in this Section. Disclosure of any
confidential information by the staff members or agencies hired by any Party
shall be deemed disclosure of such confidential information by such Party, which
Party shall be held liable for breach of this Agreement. This Section shall
survive the termination of this Agreement for any reason. LIABILITY FOR BREACH
OF AGREEMENT 9.1 The Parties agree and confirm that, if either Party is in
breach of any provisions herein or fails to perform its obligations hereunder,
such breach or failure shall constitute a default under this Agreement, which
shall entitle the non-defaulting Party to request the defaulting Party to
rectify or remedy such default with a reasonable period of time. If the
defaulting Party fails to rectify or remedy such default within the reasonable
period of time or within 10 days of non-defaulting Party’s written notice
requesting for such rectification or remedy, then the non-defaulting Party shall
be entitled to elect the following remedial actions:



 

 

 

[tv517268_ex10-9pg11.jpg]

 (1) If the defaulting Party is any Entrusting Party or Party C, then Party B
has the right to terminate this Agreement and request the defaulting Party to
fully compensate its losses and damages; (2) If the defaulting Party is Party B,
then the non-defaulting Party has the right to request the defaulting Party to
fully compensate its losses and damages, but in no circumstance shall the
non-defaulting Party early terminate this Agreement unless the applicable law
provides otherwise. 9.2 Notwithstanding otherwise provided under this Agreement,
the validity of this Section shall not be affect by the suspension or
termination of this Agreement. GOVERNING LAW AND DISPUTE RESOLUTION 10.1 The
execution, effectiveness, interpretation, performance, amendment, termination
and dispute resolution shall be governed by the law of the People’s Republic of
China. 10.2 In the event of any dispute with respect to this Agreement, the
Parties shall first resolve the dispute through friendly negotiations. In the
event the Parties fail to reach an agreement on the dispute, either Party may
submit the relevant dispute to the Beijing Commission of China International
Economic and Trade Arbitration Commission for arbitration, in accordance with
its Arbitration Rules. The arbitration shall be conducted in Beijing, and the
language used in arbitration shall be Chinese. The arbitration award shall be
final and binding on all Parties.

 

 

 

 

[tv517268_ex10-9pg12.jpg]

 ASSIGNMENT 11.1 Without Party B's prior written consent, other Parties shall
not assign its rights and obligations under this Agreement to any third party.
Entrusting Party and Party C agrees that Party B may assign its obligations and
rights under this Agreement to any third party upon a prior written notice to
Entrusting Party and Party C. 11.2 This Agreement shall be binding on the legal
successors of the Parties. MISCELLANEOUS 12.1 The rights and remedies provided
for in this Agreement shall be accumulative and shall not affect any other
rights and remedies stipulated at law. 12.2 Any Party may waive the terms and
conditions of this Agreement, provided that such a waiver must be provided in
writing and shall require the signatures of the Parties. No waiver by any Party
in certain circumstances with respect to a breach by other Parties shall operate
as a waiver by such a Party with respect to any similar breach in other
circumstances. 12.3 The headings of this Agreement are for convenience only, and
shall not be used to interpret, explain or otherwise affect the meanings of the
provisions of this Agreement.

 

 

 

 

[tv517268_ex10-9pg13.jpg]

 12.4 Any amendment, change and supplement to this Agreement shall require the
execution of a written agreement by all of the Parties. 12.5 This Agreement
shall be signed in Chinese and English language bearing the same legal effect.
In the event of any inconsistency between the Chinese and English language, the
Chinese version of this Agreement shall prevail. This Agreement shall have five
(5) counterparts, with each party holding one (1) original. All counterparts
shall be given the same legal effect. [The Remainder of this page is
intentionally left blank]

 

 

 

 

[tv517268_ex10-9pg14.jpg]

 [Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Voting Rights Proxy and Financial Supporting
Agreement as of the date first above written. Party A ①: SHI Baoing By:

 

 

 

 

[tv517268_ex10-9pg15.jpg]

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Voting Rights Proxy and Financial Supporting
Agreement as of the date first above written. Party A ②: LIU Zhenwei By:

 

 

 

 

[tv517268_ex10-9pg16.jpg]

 [Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Voting Rights Proxy and Financial Supporting
Agreement as of the date first above written. Party A ③: LIU Zhiguang By:

 

 

 

 

[tv517268_ex10-9pg17.jpg]

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Voting Rights Proxy and Financial Supporting
Agreement as of the date first above written. Party B: Beijing Qianhaitong
Technology Development Co., Ltd. (Seal) Name: SHI Baoning Title: Legal
Representative By:

 

 

 

 

[tv517268_ex10-9pg18.jpg]

[Signature Page] IN WITNESS WHEREOF, the Parties have caused their authorized
representatives to execute this Voting Rights Proxy and Financial Supporting
Agreement as of the date first above written. Party C: Beijing Ouruixi Medical
Technology Co., Ltd. (Seal) Name: SHI Baoning Title: Legal Representative By:

 

 

 

 

[tv517268_ex10-9pg19.jpg]

Exhibit Power of Attorney I, SHI Baoning, a holder of 96% of the entire
registered capital in Beijing Ouruixi Medical Technology Co., Ltd. ("Our
Company’s Shareholding"), hereby irrevocably authorize Beijing Qianhaitong
Technology Development Co., Ltd. (“Designee”) to exercise the following rights
relating to Our Company’s Shareholding during the term of this Power of
Attorney: The Designee is hereby authorized to act on behalf of me as my
exclusive agent and attorney with respect to all matters concerning Our
Company’s Shareholding, including without limitation to: 1) attend shareholders'
meetings of Beijing Ouruixi Medical Technology Co., Ltd.; 2) exercise all the
shareholder's rights and shareholder's voting rights I am entitled to under the
laws of China and Articles of Association of Beijing Ouruixi Medical Technology
Co., Ltd., including but not limited to the sale or transfer or pledge or
disposition of Our Company’s Shareholding in part or in whole; and 3) designate
and appoint on behalf of me the legal representative (chairperson), the
director, the supervisor, the chief executive officer and other senior
management members of Beijing Ouruixi Medical Technology Co., Ltd.. Without
limiting the generality of the powers granted hereunder, the Designee shall have
the power and authority under this Power of Attorney to execute the Transfer
Contracts stipulated in Equity Option Agreement, to which I am required to be a
party, on behalf of me, and to effect the terms of the Equity Pledge Agreement
and Equity Option Agreement, both dated the date hereof, to which I am a party.

 

 

 

 

[tv517268_ex10-9pg20.jpg]

All the actions associated with Our Company’s Shareholding conducted by the
Designee shall be deemed as my own actions, and all the documents related to Our
Company’s Shareholding executed by the Designee shall be deemed to be executed
by me. I hereby acknowledge and ratify those actions and/or documents by the
Designee. Unless Beijing Qianhaitong Technology Development Co., Ltd. issues an
instruction to me to change the Designee, this Power of Attorney is coupled with
an interest and shall be irrevocable and continuously valid from the date of
execution of this Power of Attorney, so long as I am a shareholder of Beijing
Ouruixi Medical Technology Co., Ltd.. During the term of this Power of Attorney,
I hereby waive all the rights associated with Our Company’s Shareholding, which
have been authorized to the Designee through this Power of Attorney, and shall
not exercise such rights by me. This Power of Attorney is written in Chinese and
English; in case there is any conflict between the Chinese version and the
English version, the Chinese version shall prevail. [The Remainder of this page
is intentionally left blank]

 

 

 

 

[tv517268_ex10-9pg21.jpg]

[Signature Page] SHI, Baoning Signature: ______________ , 2018 Witness:
_________________ Name: , 2018

 

 

 

 

[tv517268_ex10-9pg22.jpg]

Exhibit Power of Attorney I, LIU Zhenwei, a holder of 2% of the entire
registered capital in Beijing Ouruixi Medical Technology Co., Ltd. ("Our
Company’s Shareholding"), hereby irrevocably authorize Beijing Qianhaitong
Technology Development Co., Ltd. (“Designee”) to exercise the following rights
relating to Our Company’s Shareholding during the term of this Power of
Attorney: The Designee is hereby authorized to act on behalf of me as my
exclusive agent and attorney with respect to all matters concerning Our
Company’s Shareholding, including without limitation to: 1) attend shareholders'
meetings of Beijing Ouruixi Medical Technology Co., Ltd.; 2) exercise all the
shareholder's rights and shareholder's voting rights I am entitled to under the
laws of China and Articles of Association of Beijing Ouruixi Medical Technology
Co., Ltd., including but not limited to the sale or transfer or pledge or
disposition of Our Company’s Shareholding in part or in whole; and 3) designate
and appoint on behalf of me the legal representative (chairperson), the
director, the supervisor, the chief executive officer and other senior
management members of Beijing Ouruixi Medical Technology Co., Ltd..

 

 

 

 

[tv517268_ex10-9pg23.jpg]

Without limiting the generality of the powers granted hereunder, the Designee
shall have the power and authority under this Power of Attorney to execute the
Transfer Contracts stipulated in Equity Option Agreement, to which I am required
to be a party, on behalf of me, and to effect the terms of the Equity Pledge
Agreement and Equity Option Agreement, both dated the date hereof, to which I am
a party. All the actions associated with Our Company’s Shareholding conducted by
the Designee shall be deemed as my own actions, and all the documents related to
Our Company’s Shareholding executed by the Designee shall be deemed to be
executed by me. I hereby acknowledge and ratify those actions and/or documents
by the Designee. Unless Beijing Qianhaitong Technology Development Co., Ltd.
issues an instruction to me to change the Designee, this Power of Attorney is
coupled with an interest and shall be irrevocable and continuously valid from
the date of execution of this Power of Attorney, so long as I am a shareholder
of Beijing Ouruixi Medical Technology Co., Ltd.. During the term of this Power
of Attorney, I hereby waive all the rights associated with Our Company’s
Shareholding, which have been authorized to the Designee through this Power of
Attorney, and shall not exercise such rights by me. This Power of Attorney is
written in Chinese and English; in case there is any conflict between the
Chinese version and the English version, the Chinese version shall prevail. [The
Remainder of this page is intentionally left blank]

 

 

 

 

[tv517268_ex10-9pg24.jpg]

[Signature Page] LIU, Zhenwei Signature: ______________ , 2018 Witness:
_________________ Name: , 2018

 

 

 

 

[tv517268_ex10-9pg25.jpg]

Exhibit Power of Attorney I, LIU Zhiguang, a holder of 2% of the entire
registered capital in Beijing Ouruixi Medical Technology Co., Ltd. ("Our
Company’s Shareholding"), hereby irrevocably authorize Beijing Qianhaitong
Technology Development Co., Ltd. (“Designee”) to exercise the following rights
relating to Our Company’s Shareholding during the term of this Power of
Attorney: The Designee is hereby authorized to act on behalf of me as my
exclusive agent and attorney with respect to all matters concerning Our
Company’s Shareholding, including without limitation to: 1) attend shareholders'
meetings of Beijing Ouruixi Medical Technology Co., Ltd.; 2) exercise all the
shareholder's rights and shareholder's voting rights I am entitled to under the
laws of China and Articles of Association of Beijing Ouruixi Medical Technology
Co., Ltd., including but not limited to the sale or transfer or pledge or
disposition of Our Company’s Shareholding in part or in whole; and 3) designate
and appoint on behalf of me the legal representative (chairperson), the
director, the supervisor, the chief executive officer and other senior
management members of Beijing Ouruixi Medical Technology Co., Ltd..

 

 

 

 

[tv517268_ex10-9pg26.jpg]

Without limiting the generality of the powers granted hereunder, the Designee
shall have the power and authority under this Power of Attorney to execute the
Transfer Contracts stipulated in Equity Option Agreement, to which I am required
to be a party, on behalf of me, and to effect the terms of the Equity Pledge
Agreement and Equity Option Agreement, both dated the date hereof, to which I am
a party. All the actions associated with Our Company’s Shareholding conducted by
the Designee shall be deemed as my own actions, and all the documents related to
Our Company’s Shareholding executed by the Designee shall be deemed to be
executed by me. I hereby acknowledge and ratify those actions and/or documents
by the Designee. Unless Beijing Qianhaitong Technology Development Co., Ltd.
issues an instruction to me to change the Designee, this Power of Attorney is
coupled with an interest and shall be irrevocable and continuously valid from
the date of execution of this Power of Attorney, so long as I am a shareholder
of Beijing Ouruixi Medical Technology Co., Ltd.. During the term of this Power
of Attorney, I hereby waive all the rights associated with Our Company’s
Shareholding, which have been authorized to the Designee through this Power of
Attorney, and shall not exercise such rights by me. This Power of Attorney is
written in Chinese and English; in case there is any conflict between the
Chinese version and the English version, the Chinese version shall prevail. [The
Remainder of this page is intentionally left blank]

 

 

 

 

[tv517268_ex10-9pg27.jpg]

[Signature Page] LIU Zhiguang Signature: ______________ , 2018 Witness:
_________________ Name: , 2018

 

 

